Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 23, 25, 26, 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claims 23, 28-29 the claim is indefinite because it is unclear what the scope of the word “concerns” is. Per broadest reasonable interpretation “concerns” means “similar” or “related to” and thus that is the interpretation given in the claims. 
In regard to claims 22, 25, 26, 29-36, the recitation of “preferably” renders the scope of the claims indefinite because it is not clear if the limitations recited after “preferably” are required by the claim or not. 
In regard to claim 35, the recitation of “so-called” renders the scope of the claim indefinite. It is unclear what is the claimed subject matter. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,829,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 27 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. US 2013/0333821 A1 (hereinafter ‘Hahn’).
In regard to claim 21, Hahn discloses a floor panel (see Abstract), wherein the floor panel comprises a layer-shaped substrate ([0013]), as well as a decorative top layer (see [0013]) situated above the substrate; and wherein the substrate comprises at least a layer which is 
In regard to claim 27, Hahn discloses the claimed invention further comprising at least one thermoplastic elastomer (see “elastomers” in [0031]) and, see also claim 10).
In regard to claim 38, Hahn discloses a counter layer situated underneath the substrate (see secondary backing layer). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 28-31, 33-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn.
In regard to claims 22, 25 and 40, Hahn does not explicitly teach the amount of thermoplastic polyester (or rubber) composition percentages. However, it would have been obvious to one of ordinary skill in the art to arrive at a weight percentage value within the claimed range as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, weight percentage differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to 
In regard to claim 23, Hahn does not explicitly teach the thermoplastic polyester is PET. Hahn however does teach the use of polyethylene terephthalate in the top layer (see [0026]). One of ordinary skill in the art would have found it obvious to also use PET in the composition of the substrate as well as in the cover layer so as to enhance the substrate’s durability. 
In regard to claim 24, Hahn does not explicitly disclose PET flakes. Hahn does disclose, however, the use of reinforcing fibers (see [0032]). Thus, it would have been obvious matter of design choice to one of ordinary skill in the art to use PET flakes as the reinforcing fibers because it is readily available thus economically beneficial. 
In regard to claim 26, Hahn does not explicitly teach the shore hardness of the elastomer. However, it would have been obvious to one of ordinary skill in the art to arrive at a hardness value within the claimed range as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, hardness differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regard to claim 28, Hahn discloses the claimed invention further comprising at least one thermoplastic elastomer (see “elastomers” in [0031]) and, see also claim 10), but does not explicitly disclose the particulars of the elastomer. However, it would have been obvious to one of ordinary skill in the art to provide the elastomer as a propylene that is an ethylene-propylene 
In regard to claims 29 and 30, Hahn teaches the composition includes styrenes (see [0045] but does not explicitly disclose the particulars of the elastomer. However, it would have been obvious to one of ordinary skill in the art to provide the elastomer as a SBS or POE that is a tri-block copolymer (or an ethylene-octene copolymer) because it is a material that is readily available and enhances the resilience properties of the substrate.
In regard to claim 31, Hahn teaches glass fibers (see [0057]) but is not explicit regarding the wt in the composition. It would have been obvious to one of ordinary skill in the art to arrive at a weight percentage of fibers within the claimed range as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, differences in the content of fibers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regard to claim 33, Hahn discloses the claimed invention wherein the composition also comprises at least a compatibilizer or a coupling agent comprising a copolymer of ethylene and gycidyl methacrylate, a terpolymer of ethylene, acryl ester and gycily methacrylate, and a polypropylene grafter with maleic anhydride methacrylate (see [0051]).
In regard to claim 34, Hahn does not explicitly teach the claimed amounts of compatibilizer. However, it would have been obvious to one of ordinary skill in the art to arrive at a weight value within the claimed range as a matter of routine experimentation. See MPEP (In the instant case, weight % differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regard to claim 35, Hahn teaches at least melt enhancers (see [0041]) but is not explicit regarding the wt in the composition. It would have been obvious to one of ordinary skill in the art to arrive at a weight percentage of fibers within the claimed range as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, differences in the content of melt enhancers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regard to claim 36, Hahn discloses the claimed invention wherein the composition includes, a polypropylene or polystyrene or a combination of both (see [0051]).
In regard to claim 37, Hahn discloses the claimed invention wherein the decorative top layer comprises décor as well as a transparent or translucent wear layer above the décor (see [0029]). Per broadest reasonable interpretation, the top layer is a décor. And one of ordinary skill in the art would have found it obvious to provide a transparent layer on top so as to protect the flooring from wear.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Cappelle US 2015/0337540 A1 (hereinafter ‘Cappelle’).
In regard to claim 39, Tian does not explicitly recite at least two edges of the panel is provided with mechanical coupling means.
Cappelle teaches a floor panel comprising at least two edges with mechanical coupling means that allow for two panels to be coupled to each other locking in a direction perpendicular to the plane of the panels and to the coupled edges and in the plane of the coupled panels (see figure 3).
It would have been obvious, to one ordinary skill in the art, to provide coupling means in the panels of Tian, as taught by Cappelle, so as to provide an interlocking mechanism that maintains a firm connection of the floor system. 

Allowable Subject Matter
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633